Title: From James Madison to the Speaker of the House of Representatives, 27 January 1803 (Abstract)
From: Madison, James
To: Speaker of the House of Representatives


27 January 1803, Department of State. Has examined the petition [not found] of John Burnham of Wethersfield, Connecticut, for relief of losses and injuries sustained while in captivity in Algiers, which was referred to JM on 12 Feb. 1802 by the House of Representatives. As a result of the secretary of state’s 25 Apr. 1796 report dealing with Charles Colville’s petition, an act of 30 May 1796 appropriated $4,539.06 to be divided equally between Burnham and Colville as reimbursement for their ransoms. The secretary later calculated the true average cost of redeeming U.S. citizens from Algiers as $2,396.25. This sum appears to have been allowed to subsequent applicants. Since the grant made to Burnham “appears to have been founded on an imperfect calculation,” he is entitled to a further payment of $126.72.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (DNA: RG 233, Transcribed Reports of the Committee on Claims, 5C-A1). Letterbook copy 2 pp.



   
   The House resolution referring Burnham’s petition to JM has not been found, but for Burnham, see his 18 Dec. 1794 letter to Edmund Randolph in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:88.



   
   See section 4 of the “Act making further provision for the expenses attending the intercourse of the United States with foreign nations …” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:487).


